185 F.3d 1054 (9th Cir. 1999)
ERNEST BERNARD MOORE, Petitioner-Appellant,v.JANET RENO, Attorney General U.S. Department of Justice, Respondent-Appellee.
No. 98-55588
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Submitted March 15, 19991Decided August 5, 1999

Ernest Bernard Moore, Los Angeles, California, pro se, for  the petitioner-appellant.
Mark S. Hardiman, Assistant United States Attorney, Los Angeles, California, for the respondent-appellee.
Appeal from the United States District Court  for the Central District of California  Manuel C. Real, District Judge, Presiding. D.C. No. CV-98-01130-R(MC)
Before: Joseph T. Sneed, Alex Kozinski, and Edward Leavy,  Circuit Judges.
OPINION
PER CURIAM:


1
Federal prisoner Ernest Bernard Moore appeals pro se the  district court's denial of his 28 U.S.C. S 2241 petition challenging his conviction for two counts of credit card fraud. We  have jurisdiction pursuant to 28 U.S.C. S 1291. We review a  district court's denial of a habeas petition de novo, see Tripati  v. Herman, 843 F.2d 1160, 1162 (9th Cir. 1988), and we  affirm.


2
On February 18, 1998, Moore filed a petition for writ of  habeas corpus in the district court pursuant to 28 U.S.C.  S 2241. Prior to this petition, Moore filed five separate 28  U.S.C. S 2255 motions challenging the same conviction.  Moore filed his fifth S 2255 motion on April 30, 1997, making it subject to the Anti-Terrorismand Effective Death Penalty Act of 1996 ("AEDPA"). Pub.L. No. 104-132, 110 Stat.  1214, 1217-26 (1996). In this motion, Moore argued that the  district court violated Fed. R. Crim. P. 11 by failing to inform  him of the maximum penalty of his crimes. The district court  dismissed Moore's fifth S 2255 motion because he failed to  obtain permission from the Ninth Circuit to file a successive  motion pursuant to 28 U.S.C. S 2244(b). Subsequently, this  court denied Moore's request to file the successive motion.


3
Moore then filed a S 2241 petition for habeas relief in the  district court raising the same Rule 11 claim and, contending  that he should be allowed to proceed under S 2241 because  the successive motion provision of the AEDPA rendered 28  U.S.C. S 2255 inadequate or ineffective to test the legality of  his detention. The district court dismissed this petition on the  grounds that Moore had failed to show that S 2255 was an  inadequate remedy. Moore now appeals.


4
A federal habeas prisoner authorized to seek relief  under 28 U.S.C. S 2255 may not petition for habeas relief pursuant to 28 U.S.C. S 2241 unless it appears that the S 2255  motion is inadequate or ineffective to test the legality of his  detention. See United States v. Pirro, 104 F.3d 297, 299 (9th  Cir. 1997). Moore asks this court to conclude that federal  habeas relief is an ineffective remedy because he was denied  permission by this court to file a successive S 2255 motion.  We decline to do so.


5
We have held that a state habeas petitioner may not  avoid the limitations imposed on successive petitions by styling his petition as one pursuant to 28 U.S.C. S 2241 rather  than 28 U.S.C. S 2254. See Greenawalt v. Stewart, 105 F.3d  1287, 1287-88 (9th Cir. 1997). We extend the same reasoning  to motions filed under 28 U.S.C. S 2255 and hold that the dismissal of a subsequent S 2255 motion pursuant to 28 U.S.C.  S 2244(b) does not render federal habeas relief an ineffective  or inadequate remedy. See id.; Tripati, 843 F.2d at 1162 (stating that the authority of federal courts to grant habeas relief  under S 2241 is limited by S 2255). Accordingly, the district  court did not err by dismissing Moore's S 2241 petition.


6
To the extent that Moore is asking this court to authorize the district court to consider his successiveS 2255  motion, we decline to do so. Under the AEDPA, S 2244(b)  requires the dismissal of a successive petition unless "the  claim relies on a new rule of constitutional law " or "the factual predicate for the claim could not have been discovered  previously through the exercise of due diligence". 28 U.S.C.  S 2244(b)(1) and (2) (1998). Here, Moore has not demonstrated that he is relying on a new rule of constitutional law  that has been made retroactive to habeas corpus or that he has  evidence that could not have previously been discovered by  due diligence. Accordingly, he has not made a prima facie  showing that he has satisfied the requirements of section  2244(b).2


7
AFFIRMED.



Notes:


1
 The panel unanimously finds this case suitable for decision without oral argument. See Fed. R. App. P. 34(a).


2
 All outstanding motions are denied as moot.